DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
Claims 1, 3-19, and 24 are pending in Instant Application.
Examiner notes claims 1, 3, 5-19, and 24 were amended and claims 2, 20-23, and 25-27 were cancelled by preliminary amendment filed 03/01/2021.

Priority
Examiner acknowledges Applicant’s claim to priority benefits of International Application No. PCT/EP2018/074179 filed 09/07/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 03/08/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is being considered if signed and initialed by the Examiner.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims  1, 3-19, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 16, and 24 recite the term "substantially the same period of time", which is a relative term, therefore renders the claims indefinite.  The term "substantially the same" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The above cited rejections are merely exemplary.
The Applicant(s) are respectfully requested to correct all similar errors.
Claims not specifically mentioned are rejected by virtue of their dependency.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-9, 12-19, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh et al. (U.S. Publication No. 2017/0230410), in view of Pingel et al. (U.S. Publication No. 2010/0082125), and further in view of Cook (U.S. Publication No. 2017/0310573).
As per claim 1, Hassanzadeh discloses an apparatus configured to determine performance of industrial process control (Hassanzadeh: paragraph 0025; monitor communications activity to and from computing devices included in the industrial technology (IT) network domain 102 and the operational technology (OT) network domain 104…Data associated with potentially malicious activity may be detected (and optionally, recorded) by the security sensors (e.g., as event/alert data, log files, etc.), and/or other detection/logging devices included in the system 100, and/or may be provided to other components of the system 100…activity data 140a, 140b (e.g., detected by the corresponding security sensors) may be provided to an event correlation system 150 (e.g., an ECHO system)), at least one local controller of an industrial process is coupled via a wireless communication network to a central controller and the at least one local controller is supervised by a supervisory system that captures operational information from the at least one local controller (Hassanzadeh: fig. 4 and paragraphs 0024-0025; the operational technology network domain 104 may include one or more devices or systems such as a supervisory system, a historian server, an application server, one or more human-machine interface (HMI) devices, and one or more controller devices and sensor devices…controller device provides and receives data), the apparatus being configured to: 
receive first event records captured from the wireless communication network (Hassanzadeh: paragraph 0024; The historian server, for example, can store, maintain, and provide information related to activities performed by each controller device and sensor data provided by each sensor device in the operational technology network domain 104…paragraph 0021; Each of the network domains 102 and 104, may include local and wide area networks (LAN/WAN) and wireless networks, and can be used to integrate various computing devices);
receive second event records captured from the supervisory system (Hassanzadeh: paragraph 0024; The supervisory system can provide data to and receive data from the controller device and the sensor device); 
correlate at least the first and second event records that pertain to substantially the same period of time in a correlation record (Hassanzadeh: paragraph 0025; activity data 140a, 140b (e.g., detected by the corresponding security sensors) may be provided to an event correlation system 150 (e.g., an ECHO system) for further analysis and processing…paragraph 0028; The event correlation system 150 is a multi-domain event management module that correlates security events informed by various security components that are deployed in both IT and OT environments 102, 104… the event correlation system 150 initially filters out irrelevant alerts and false positives based on a combination of rule sets and real-time information obtained from OT asset management systems. Alerts not previously filtered out are fused and aggregated to strip redundant content. The event correlation system 150 also combines events possessing similar or identical characteristics into graph-based meta-alerts).
However Hassanzadeh does not explicitly mention determine at least one first performance indicator on the basis of information included in one or more correlation records; and evaluate the at least one first performance indicator to identify a performance issue.
However Pingel teaches:
determine at least one first performance indicator on the basis of information included in one or more correlation records (Pingel: paragraphs 0011-0012; Human-machine interface (HMI) data is accessed and correlated with the stored parameter data. The method determines that accessed parameter data characterize a problem warranting operator intervention in the industrial process. Process visualization utilized by an operator and a subsequent control correction made by the operator are tracked. A solution is defined for future use comprised of a key performance indicator (KPI) indicative of the characterized problem, a visualization for the KPI, and a control correction that addresses the KPI); and 
evaluate the at least one first performance indicator to identify a performance issue (Pingel: paragraph 0032; a novice operator 118 interacts with a human-machine interface (HMI) 120 that displays parameter data, such as key performance indicators (KPI)…A problem recognition component 126 recognizes an abnormal condition or non-optimal performance such as by analyzing the parameter data or the HMI data).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pingel with the teachings as in Hassanzadeh. The motivation for doing so would have been in order to learn how an experienced operator selects visualizations of key performance indicators (KPI) in order to take a corrective action to address an abnormal or non-optimal performance condition (Pingel: Abstract).
However Hassanzadeh and Pingel do not explicitly mention if a performance issue is identified, determine a system domain in which the performance issue has occurred, wherein the system domain is selected from at least a wireless access domain and a local controller domain.
However Cook teaches:
if a performance issue is identified, determine a system domain in which the performance issue has occurred, wherein the system domain is selected from at least a wireless access domain and a local controller domain (Cook: paragraph 0017; Based on a determination of the performance condition or the status of the access network and/or the local area network, the local performance test device may determine whether a performance problem is occurring on the access network (or some other external network in communication with the access network) and/or the local area network).
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cook with the teachings as in Hassanzadeh and Pingel. The motivation for doing so would have been in order to determine whether a performance issue is occurring in an access network and/or a local area network (Cook: paragraph 0003).
As per claim 3, the modified Hassanzadeh teaches the apparatus of claim 1, wherein the at least one first performance indicator relates to a high system level, and wherein, if a performance issue is identified, one or more second performance indicators relating to a low system level are analysed to determine the system domain in which the performance issue has occurred (Hassanzadeh: paragraph 0033 and fig. 2; At the very low level, the telemetry analytics system 130 (e.g., a SINOPTEC system as described in greater detail herein) focuses on anomaly detection in the control zone (i.e., levels 0, 1, and 2 in IACS standard) where edge devices (e.g., sensors 170, actuators 170, smart meters 170, and controllers 172) are controlled through control interfaces (e.g., one or more Human Machine Interfaces 174)…paragraph 0042; The operational telemetry data helps OT security administrators to observe anomalous activities against CPS devices, e.g., data tampering or unauthorized configurations, that cyber security tools/devices have no visibility over them…paragraph 0043; The root cause analysis engine 134 is particularly valuable for analyzing ICS systems that implement a stateless approach, and ICS systems that include multiple zones. See also Pingel: fig. 6 and paragraph 0047; hierarchical structure). 
As per claim 4, the modified Hassanzadeh teaches the apparatus of claim 3, wherein the at least one second performance indicator is selected from the group comprising at least Reference Signal Received Power, RSRP, Reference Signal Received Quality, RSRQ, handover execution time, packet loss, Signal-to-Interference-plus-Noise Ratio, SINR, transmit power, a Hybrid Acknowledgement Repeat Request-, HARQ-, related parameter, supervisory system Web access time, video buffering time of a camera monitoring the industrial process, video stall time of the camera, supervisory system alarms, and diagnostics information from the supervisory system (Cook: paragraph 0018; By notifying a user about where a data connection problem is occurring, a service provider and/or an end-user can effectively address and repair (or request repair of) the network connection (or identified portion of the network(s)) that is experiencing the performance issue…paragraph 0019; “data connection” might refer to a network connection, a packet-based service connection, and/or the like, and “data connection problem” or “data connection issue” might refer to connectivity issues with the data connection including, but not limited to, dropped connection, slow connection, packet loss, frame loss, bandwidth issues, latency issues, jitter issues, delay, throughput issues, and/or the like). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cook with the teachings as in the modified Hassanzadeh. The motivation for doing so would have been in order to determine whether a performance issue is occurring in an access network and/or a local area network (Cook: paragraph 0003).
As per claim 5, the modified Hassanzadeh teaches the apparatus of claim 4, wherein the at least one second performance indicator is received with at least one of: one of the first event records; one of the second event records; and a third event record captured by the camera (Hassanzadeh: paragraph 0011; The endpoint devices produce telemetry data and transmit the telemetry data on the industrial control network. A telemetry analytics engine is configured to receive the telemetry data from the endpoint devices, and is configured to receive reference data from the at least one programmable logic controller. The telemetry analytics engine further includes an anomaly detection processor configured to analyze the telemetry data to detect anomalies…paragraph 0012; The system may include an event correlation system that receives the security alert from the telemetry analytics engine. See also Pingel: paragraph 0030; the expert operator 104 interacts with a human-machine interface (HMI) 110 that displays parameter data, such as key performance indicators (KPI), and alerts and receives control inputs from the operator 104. The parameter data received from the industrial process 102 are received by a data capture component 112. The HMI inputs and outputs ("HMI data") are received by an HMI capture component 114). 
As per claim 6, the modified Hassanzadeh teaches the apparatus of claim 1, further configured to report the performance issue dependent on the system domain in which the performance issue has occurred (Cook: paragraph 0018; The local performance test device may then notify a user (such as an end-user of a data connection, a network connection, and/or a packet based service, and/or a service provider or its agents or representatives, etc.) that a problem is occurring on the access network (or other external network) and/or the local area network, based on such determination). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cook with the teachings as in the modified Hassanzadeh. The motivation for doing so would have been in order to determine whether a performance issue is occurring in an access network and/or a local area network (Cook: paragraph 0003).
As per claim 7, the modified Hassanzadeh teaches the apparatus of claim 6, further configured to report the performance issue to an Operations Support System, OSS, of the wireless communication network if the performance issue is attributable to the wireless access domain, and to report the performance issue to at least one of the supervisory system and an incident management system of the industrial process if the performance issue is attributable to the local controller domain (Cook: paragraph 0018; The local performance test device may then notify a user (such as an end-user of a data connection, a network connection, and/or a packet based service, and/or a service provider or its agents or representatives, etc.) that a problem is occurring on the access network (or other external network) and/or the local area network, based on such determination). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cook with the teachings as in the modified Hassanzadeh. The motivation for doing so would have been in order to determine whether a performance issue is occurring in an access network and/or a local area network (Cook: paragraph 0003).
As per claim 8, the modified Hassanzadeh teaches the apparatus of claim 1, wherein the at least one local controller is located on level 1 of the Open Systems Interconnection, OSI, model and the supervisory system is located on level 2 of the OSI model (Hassanzadeh: fig. 2 and paragraph 0038; a controller device such as a PLC 172 that is connected to the sensors 170, which is connected to the physical layer (level 1 of the OSI)…paragraph 0024; the operational technology network domain 104 may include one or more devices or systems (not specifically shown) such as a supervisory system, a historian server, an application server, one or more human-machine interface (HMI) devices, and one or more controller devices and sensor devices. The supervisory system, for example, can coordinate one or more low-level controls and/or low-level sensors. The supervisory system can provide data to and receive data from the controller device and the sensor device. The supervisory system is connected to the data link layer (level 2 of the OSI)). 
As per claim 9, the modified Hassanzadeh teaches the apparatus of claim 1, wherein the at least one local controller is connected to the supervisory system via a communication technique different from the wireless communication network (Hassanzadeh: paragraph 0024 and fig. 2; the operational technology network domain 104 may include one or more devices or systems such as a supervisory system, a historian server, an application server, one or more human-machine interface (HMI) devices, and one or more controller devices and sensor devices… The supervisory system, for example, can coordinate one or more low-level controls and/or low-level sensors. The supervisory system can provide data to and receive data from the controller device and the sensor device). 
As per claim 12, the modified Hassanzadeh teaches the apparatus of claim 1, wherein at least some of the second event records are indicative of an event generated by the supervisory system based on the operational information captured from the at least one local controller (Hassanzadeh: paragraph 0024; The supervisory system can provide data to and receive data from the controller device and the sensor device. The historian server, for example, can store, maintain, and provide information related to activities performed by each controller device and sensor data provided by each sensor device in the operational technology network domain 104…paragraph 0025; The activity data 140b, for example, may include supervisory data, control layer data, and/or sensor and controller device data from the operational technology network domain 104…paragraph 0030; One or more sensors 170 (e.g., temperature sensors, flow sensors, pressure sensors, actuators, and other control system devices) are connected to and communicate with a PLC 172 within the OT network domain 104 monitor physical processes and generate streams of data which includes telemetry data 128). 
As per claim 13, the modified Hassanzadeh teaches the apparatus of claim 1, further configured to perform the receiving and correlating operations in real-time (Hassanzadeh: paragraph 0028; the event correlation system 150 initially filters out irrelevant alerts and false positives based on a combination of rule sets and real-time information obtained from OT asset management systems). 
As per claim 14, the modified Hassanzadeh teaches the apparatus of claim 1, further configured to adjust at least one operational parameter of the at least one local controller based on an analysis of the at least one first performance indicator (Pingel: paragraph 0040; The industrial guidance system 300 advantageously has a real-time versus historical KPI metric pivoting component 360 that supplies suggested KPIs to a visualization system 362, such as relaying guidance to HMI 314. A corrective action determination component 364 proposes learned actions weighted for efficacy and applicability that can be given to an automated decision component 366 for adjusting the industrial process 302…paragraph 0013; A key performance indicator (KPI) guidance system communicates via the first and second network interfaces for determining that accessed parameter data characterize a problem warranting operator intervention in the industrial process, for tracking a process visualization utilized by an operator and a subsequent control correction made by the operator, and for defining a solution for future use comprised of a key performance indicator (KPI) indicative of the characterized problem, a visualization for the KPI, and a control correction that addresses the KPI). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Pingel with the teachings as in the modified Hassanzadeh. The motivation for doing so would have been in order to learn how an experienced operator selects visualizations of key performance indicators (KPI) in order to take a corrective action to address an abnormal or non-optimal performance condition (Pingel: Abstract).
As per claim 15, the modified Hassanzadeh teaches the apparatus of claim 1, wherein the at least one first performance indicator is selected from the group comprising at least a profile conformity level for an industrial communication protocol utilized for a communication link between a local endpoint of the wireless communication network and the industrial process; a synchronization level for one or more devices involved in the industrial process; an occupied Transmission Time Interval-, TTI-, related parameter due to bandwidth reservation for frames of the industrial communication protocol; and a scheduler preemption-related parameter for frames of the industrial communication protocol (Cook: paragraph 0019; Herein, “data connection” might refer to a network connection, a packet-based service connection, and/or the like, and “data connection problem” or “data connection issue” might refer to connectivity issues with the data connection including, but not limited to, dropped connection, slow connection, packet loss, frame loss, bandwidth issues, latency issues, jitter issues, delay, throughput issues, and/or the like). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cook with the teachings as in the modified Hassanzadeh. The motivation for doing so would have been in order to determine whether a performance issue is occurring in an access network and/or a local area network (Cook: paragraph 0003).
As per claim 16, the modified Hassanzadeh teaches the apparatus of claim 1, configured to receive one or more third event records captured from at least one monitoring device that monitors the industrial process; and correlate at least the first, second and third event records that pertain to substantially the same period of time in the correlation record (Hassanzadeh: paragraph 0021; the threat detection and identification system 100 monitors an industrial control system and operates across multiple network domains…paragraph 0026; each of the activity data 140a, 140b may include event and/or alert data. In general, events are atomic pieces of data associated with communications and system activity, whereas alerts may be triggered in response to an event or a sequence of events. Data provided by the security sensors, for example, may include alert data. Data provided by a host (e.g., the computing server 112), the controller device, the sensor device, or data included in log files, for example, may include event data). 
As per claim 17, the modified Hassanzadeh teaches the apparatus of claim 16, wherein the one or more third event records are indicative of at least one of: a measurement parameter from a sensor associated with an actuator controlled by the at least one local controller; and information relating to a camera having a field of view including at least a part of the industrial process (Hassanzadeh: paragraph 0030; One or more sensors 170 (e.g., temperature sensors, flow sensors, pressure sensors, actuators, and other control system devices) are connected to and communicate with a PLC 172 within the OT network domain 104 monitor physical processes and generate streams of data which includes telemetry data 128. The telemetry data 128 is ingested by the telemetry analytics system 130 for further processing by the anomaly detection engine 132). 
As per claim 18, the modified Hassanzadeh teaches the apparatus of claim 16, wherein the one or more third event records are received via the wireless communication network (Hassanzadeh: paragraph 0025 and fig. 1; activity data 140a, 140b (e.g., detected by the corresponding security sensors) may be provided to an event correlation system 150 (e.g., an ECHO system) for further analysis and processing. Such activity data may also be provided to the event correlation system 150 by a Security Information and Event Management (SIEM) system. The activity data 140a, for example, may include enterprise data from the information technology network domain 102, provided by host-based monitoring systems (e.g., intrusion detection/prevention systems, web server logging services, system logs, etc.) and/or network-based monitoring systems (e.g., intrusion detection/prevention systems, firewalls, routers, etc.)…paragraph 0021; each of the network domains 102 and 104, for example, may include local and wide area networks (LAN/WAN) and wireless networks). 
As per claim 19, the modified Hassanzadeh teaches the apparatus of claim 16, wherein two or more monitoring devices are configured to transmit their third event records via different wireless links to the wireless communication network (Cook: paragraph 0084; The counter(s) 240 may then be used to measure the bandwidth, packet loss, and/or frame loss of the generated network traffic that is transmitted toward the network(s) 120 and/or network(s) 130), and wherein the apparatus is configured to perform the correlation per monitoring device (Hassanzadeh: paragraph 0027; the event correlation system 150 can include various computing devices (e.g., a computing server), input/output devices (e.g., an interface device), and/or subsystems…paragraph 0028; The event correlation system 150 is a multi-domain event management module that correlates security events informed by various security components that are deployed in both IT and OT environments 102, 104). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Cook with the teachings as in the modified Hassanzadeh. The motivation for doing so would have been in order to determine whether a performance issue is occurring in an access network and/or a local area network (Cook: paragraph 0003).
Regarding claim 24,  it is substantially similar to claim 1 and is rejected in the same manner, the same art and reasoning applying. Further, Hassanzadeh also teaches a method (Hassanzadeh: paragraph 0020; systems, methods, and computer programs for performing analysis of telemetry data for physical process anomaly detection).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh et al. (U.S. Publication No. 2017/0230410), in view of Pingel et al. (U.S. Publication No. 2010/0082125), in view of Cook (U.S. Publication No. 2017/0310573), and further in view of Shang et al. (U.S. Publication No. 2011/0077749).
As per claim 10, the modified Hassanzadeh teaches the apparatus of claim 1.
However the modified Hassanzadeh does not explicitly mention wherein the at least one local controller has an operating cycle, and wherein the period of time has a duration that corresponds to one or multiple operating cycles of the at least one local controller.
However Shang teaches:
wherein the at least one local controller has an operating cycle, and wherein the period of time has a duration that corresponds to one or multiple operating cycles of the at least one local controller (Shang: paragraph 0033; all processors 20, 30, 40 and 50 of the PLC 200 run in parallel so that sweep cycles are shorter than the conventional PLC. A sweep cycle typically consists of a synch phase and a run phase. In synch phase, all processors 20, 30, 40 and 50 send data to their destinations and receive data from other processors…paragraph 0035; All processors 20, 30, 40 and 50 run in parallel in their individual sweep cycles and the individual switching occurs at the completion of the respective PLC function. The cycle time in this example can be considered as the time for completion of the individual cycle time of the longest processor function. The first run-synch phase switch format is simple to implement, thereby achieving the most efficient PLC). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Shang with the teachings as in the modified Hassanzadeh. The motivation for doing so would have been for improving PLC with high efficiency to meet practical requirements and applications (Shang: paragraph 0004).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hassanzadeh et al. (U.S. Publication No. 2017/0230410), in view of Pingel et al. (U.S. Publication No. 2010/0082125), in view of Cook (U.S. Publication No. 2017/0310573), and further in view of Koskinen et al. (U.S. Publication No. 2015/0208264)
As per claim 11, the modified Hassanzadeh teaches the apparatus of claim 1.
However the modified Hassanzadeh does not explicitly mention wherein at least some of the first event records are indicative of at least one of a radio condition-related parameter, a mobility-related parameter, and a user plane traffic-related parameter. 
However Koskinen teaches:
wherein at least some of the first event records are indicative of at least one of a radio condition-related parameter, a mobility-related parameter, and a user plane traffic-related parameter (Koskinen: paragraph 0004; In the case of MDT reporting when the user equipment is in an idle mode, in which case immediate MDT reporting is not possible, the user equipment may record (also referred to as log) MDT measurements made by the user equipment and wait until a connection is available between the user equipment and the network in order to send the MDT report. In any case, the network may receive one or more MDT reports to assess the performance of the network, such as network coverage, capacity optimization, optimization of mobility parameters, quality of service verification, and the like). 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Koskinen with the teachings as in the modified Hassanzadeh. The motivation for doing so would have been in order to enable the minimization of drive testing function at the network to adapt based on at least one of a mobility state of the user equipment (Koskinen: paragraph 0008).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159. The examiner can normally be reached Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                             
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449